Citation Nr: 1108446	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-23 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for a foot disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sexual dysfunction.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a sleep disorder.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1996 and from July 2003 to June 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

As support for his claims, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in January 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

In a June 2010 rating decision, the RO denied service connection for headaches.  However, as the Veteran has not yet perfected an appeal of that claim by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement), it is not before the Board.  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2010).  

During the January 2011 videoconference hearing, the Veteran, through his representative, raised an additional issue of service connection for tinnitus.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues concerning a foot disorder, sexual dysfunction, bilateral hearing loss, and a sleep disorder are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD due to his experience of fear of hostile military activity during his military service.

2.  There is competent evidence that the Veteran's experience of fear during service caused his current PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in October 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, the October 2006 VCAA letter further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content.

The RO also correctly issued the October 2006 VCAA notice letter prior to the April 2007 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the Veteran's service personnel records (SPRs), service treatment records (STRs), and VA treatment records.  The Veteran also was provided with a VA examination in connection with his claim.  Further, he and his representative have submitted several statements in support of his claim.  In addition, the Veteran was afforded an opportunity to provide testimony at a videoconference hearing in January 2011.  There is no indication that any additional evidence remains outstanding; thus, the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection also may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is not required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the DSM-IV.  See 38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (the Board must make a specific finding as to whether the Veteran engaged in combat).

Conversely, if VA determines the Veteran did not engage in combat with the enemy, or that his alleged stressor does not involve combat, his lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  That said, corroboration of every detail of a claimed stressor, including his personal participation, is not required; rather, he only needs to offer independent evidence of a stressful event that is sufficient to imply his personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, just because a physician or other health professional accepted an appellant's description of his military experiences as credible and diagnosed him as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, a medical provider cannot generally provide supporting evidence that a claimed in-service event actually occurred based on a post-service medical examination.  Moreau, 9 Vet. App. at 395-96.

However, on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking further development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (codified at 38 C.F.R. 
§ 3.304(f)(3) (2010)).

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends he has PTSD attributable to noncombat-related stressors from his service in Afghanistan.  SPRs confirm that he served in the Global War on Terrorism in Operation Enduring Freedom from July 2003 to June 2004 with the Headquarter Service Company (HSC), 205th Engineer Battalion, where his military occupational specialty (MOS) was a heavy construction equipment operator.  He has alleged specific in-service stressors.  In particular, the Veteran has reportedly witnessed the injury of a fellow serviceman when the equipment he was operating hit a mine.  He also reported assisting the burial of Afghan prisoners, and having to dig up the body of one deceased prisoner when the family of the deceased asked for the body.  Furthermore, the Veteran has indicated that he was fired upon while serving overseas, but was not allowed to fire back.  He also indicated that his unit endured rocket attacks frequently, that mines went off daily, that he assisted in the sweeping of mine fields, and that he saw dead bodies.  See VA PTSD questionnaires dated in October 2006 and December 2006, VA treatment records dated in September 2006 and May 2007, VA examination report dated in May 2009, and videoconference hearing transcript dated in January 2011.  

With respect to a current PTSD diagnosis, The Veteran was diagnosed with PTSD at a VA psychiatric examination in May 2009.  Furthermore, previous VA treatment records also provided a diagnosis of PTSD.  Therefore, the Board concludes that the Veteran currently experiences PTSD.  

Next, there must be an in-service stressor event that is connected to the Veteran's current PTSD.  38 C.F.R. § 3.304(f).  In regards to his in-service stressor, the Veteran has claimed that his current PTSD is due to noncombat-related events that occurred during service.  Service connection for PTSD generally requires credible evidence of one of the in-service stressors identified by the Veteran as causing his PTSD.  38 C.F.R. § 3.304(f).  A review of the record reveals that the Veteran has alleged that his PTSD is the result of several noncombat stressors.  Furthermore, he has not been issued any medals that might serve to show combat experience, and his SPRs show no evidence that he experienced, or was exposed to, combat.  In such a case, there must be evidence to corroborate the Veteran's statements regarding his PTSD stressors.  Cohen, 10 Vet. App. at 143; Moreau, 9 Vet. App. at 395.

The AOJ has been able to corroborate the Veteran's account of an injury sustained by one of his fellow servicemen.  See 38 C.F.R. § 3.159(c)(2)(i) (in the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records).  However, if the AOJ cannot corroborate the Veteran's claimed stressors, under the newly revised rules for PTSD, the Veteran must show that he had fear of hostile military activity that is consistent with the places, types, and circumstances of his service, which produced a state of "fear, helplessness, or horror."  Then, this must be deemed adequate by a VA psychiatrist or psychologist to support a diagnosis of PTSD.  38 C.F.R. 
§ 3.304(f).

As such, the Veteran has indicated that his service as part of Operation Enduring Freedom has caused him to experience fear, horror, and hopelessness, which caused his PTSD.  In this regard, the Veteran's DD Form 214 shows that he was given the Global War on Terrorism Expeditionary Medal, the Global War on Terrorism Service Medal, and the Southwest Asia Service Medal, which are all indications of service in Afghanistan in a combat area at the time alleged by the Veteran.  Furthermore, the Veteran has consistently asserted that his unit was fired upon and that he could not fire back, which caused him to fear for his life and feel defenseless.  

As such, there is evidence to corroborate the Veteran's testimony of serving in a combat area that may have produced feelings of fear.  Further, the Veteran's service in a combat area occurred during a period of hostile enemy activity that may have "threatened death or serious injury."  38 C.F.R. § 3.304(f).

Finally, with service wherein the Veteran might have experienced fear of hostile military activity, the new method of establishing PTSD requires that a VA psychiatric examiner indicate that the in-service event was adequate to cause the Veteran's current PTSD.  The VA examination dated in May 2009 indicated that the Veteran felt intense fear, helplessness, horror, and hopelessness because he was not allowed to chamber a round unless fired upon under the rules of engagement.  As such, a liberal reading of the May 2009 VA examination report provides evidence that a VA psychiatric examiner has concluded that the Veteran's current PTSD was caused by fear that he experienced during his service in Afghanistan.

In adjudicating this claim, the Board must consider the doctrine of reasonable doubt.  As the Court has written, "A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the 'benefit of the doubt' when there is an approximate balance of positive and negative evidence."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b). See, too, 38 C.F.R. § 3.102.

The Court noted that, under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the appellant prevails.  Where the "fair preponderance of the evidence" is against the claim, the appellant loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  In this regard, the Veteran's statements regarding the nature of his stressor, and in particular his fear during his service in Afghanistan, are to be granted the benefit of the doubt under the governing law, particularly as his service in Afghanistan was in a combat zone.  Furthermore, May 2009 VA examiner indicated that the Veteran's experiences during service were adequate to cause his PTSD.  Thus, the Board concludes that the evidence of record establishes a link between the Veteran's PTSD and his in-service fear of hostile military activity during his service in Afghanistan.

Therefore, in consideration of the evidence of record, granting the Veteran the benefit of the doubt, his stressor is sufficiently corroborated, and has been indicated as a cause of his current PTSD.  Therefore, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the precise nature and extent of the Veteran's now service-connected PTSD is not before the Board at this time.  Only when the RO rates the PTSD will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER

Service connection for PTSD is granted.


REMAND

Before addressing the merits of the issues concerning a foot disorder, sexual dysfunction, bilateral hearing loss, and a sleep disorder, the Board finds that additional development of the evidence is required.

Initially, a remand is required for the RO to attempt to obtain additional STRs that the Veteran has identified that may be pertinent to his claim for service connection.  The Court has held that when STRs are lost or missing, the VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, during his videoconference hearing in January 2011, the Veteran testified that he received treatment for a foot disorder during service in Afghanistan.  However, the Veteran's STRs contain no record of the aforementioned treatments or diagnoses.  The claims folder also indicates no other attempts to ascertain the location of, and obtain, the Veteran's missing STRs, particularly those concerning treatment for, and diagnoses of, the foot disorder.  While the Veteran also indicated that his STRs were stored at Jackson Barracks and have been destroyed, it is also possible that these STRs have been stored elsewhere and may still exist.  Thus, the Board finds that the AOJ failed to exhaust all efforts to locate the STRs identified by the Veteran.  The AOJ needs to make further inquiries about the Veteran's overseas STRs until a determination is made as to whether they were destroyed and whether alternative records or morning reports can be obtained.  Given the obvious relevance of these missing STRs in the adjudication of the foot disorder issue, the Board finds it necessary to remand the claim to ensure that all proper avenues for securing these records have been pursued and to afford the Veteran every benefit of assistance from VA.

Second, the Veteran has identified receipt of medical treatment with VA and with private physicians when he was initially discharged from service in June 2004 with regard to the his foot disorder, sexual dysfunction, and sleep disorder, but none of the identified treatment records have been associated with the claims file.  Specifically, during the aforementioned videoconference hearing in January 2011, the Veteran testified that, within the first two or three months of discharge from service in June 2004, he received medical treatment for his foot and sexual dysfunction disorders.  He further testified that he received medical treatment from a private physician for his sleep disorder shortly after discharge from service.  Furthermore, no post-treatment records dated after June 2009 have been associated with the claims file.  None of these treatment records have been obtained.  In this regard, any treatment that the Veteran has received within one year of discharge from service for his disabilities may be relevant to his claims, and there are no indications that the RO has attempted to secure them.  As already mentioned, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records, that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Second, examinations are needed to determine the current nature and etiology of the any foot disorder, sexual dysfunction, bilateral hearing loss, and sleep disorder, and to obtain medical opinions to determine whether these disorders were incurred during the Veteran's service from July 2003 to June 2004.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

With regard to the Veteran's alleged foot disorder, he has testified that he received medical treatment during service for in-grown toe nails and swelling of his feet.  Post-service VA treatment records also show that he indicated that he was treated for cracked feet while in service.  See VA treatment record dated in September 2006.  He also has testified that he has continued to experience symptomatology of his foot disorder since discharge from service.  Post-service VA treatment records further show that he has been treated for tinea pedis, pes planus, and plantar fasciitis.  

In this regard, as a layperson, the Veteran is competent to report the symptoms he experienced during service and continuity of symptomatology since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence should be taken into account in a claim for service connection.  Thus, a VA examination is necessary for a nexus opinion that addresses the significance of the Veteran's assertions.  

In reference to the Veteran's sexual dysfunction, while the Veteran's STRs show no complaints of, or treatment for, any sexual dysfunction disorder or symptomatology thereof, he has testified that he did not experience such symptoms or any such disorder prior to his period of service from July 2003 to June 2004, and that he has experienced sexual dysfunction since discharge from service in June 2004.  He also testified that he was treated for a sexual dysfunction disorder within a few months of discharge from service in June 2004.  As previously discussed, the Veteran, as a layperson, is competent to report the symptoms he has experienced and the onset of symptomatology since service.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Such competent evidence should be taken into account in a claim for service connection.  Thus, a VA examination is necessary in this case for a nexus opinion that addresses the significance of the Veteran's assertions.  

With respect to the Veteran's bilateral hearing loss, a May 2009 VA audiology examination found the Veteran's hearing to be within normal limits.  However, he has consistently asserted exposure to acoustic trauma during service, and has asserted that his hearing has worsened over time.  The Board emphasizes again that the Veteran, as a layperson, is competent to report the symptoms he has experienced and the onset of symptomatology since service.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Such competent evidence should be taken into account in a claim for service connection.  Furthermore, as hearing loss is a disorder that may occur over time, a VA examination is necessary to determine whether there is evidence of hearing loss since the May 2009 VA examination and the etiology of any such hearing loss.  

Finally, with respect to the Veteran's sleep disorder, while the Veteran's STRs show no complaints of, or treatment for, any sleep disorder or symptomatology thereof, he has testified that he began to experience symptoms of a disorder and has been treated for a sleep disorder since discharge from service in June 2004.  As previously discussed, the Veteran, as a layperson, is competent to report the symptoms he has experienced and the onset of symptomatology since service.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Such competent evidence should be taken into account in a claim for service connection.  Thus, a VA examination is necessary in this case for a nexus opinion that addresses the significance of the Veteran's assertions.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the Army Reserve and the Army National Guard any additional service treatment records, including any morning sick reports, dated from July 2003 to June 2004.  The AOJ also should contact the National Personnel Records Center (NPRC) to inquire as to whether additional service treatment records exist, particularly records of treatment for a foot disorder or symptomatology thereof.  Ensure all requests specifically include complete information of the Veteran's service unit, as indicated in his DD Form 214 or as further specified by the Veteran.  Service treatment records from July 2003 to June 2004 also should be requested from the Department of the Army.  Associate all documents obtained with the claims file.  All attempts to secure these STRs must be documented in the claims file.  If no records are available, documentation to that effect is required and should be associated with the file.

2.  Contact the Veteran to identify any private physicians from whom he received treatment for his sleep disorder since discharge from service.  If any private treatment records exist, the RO should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  Also contact the Veteran to ascertain whether he had any additional relevant treatment at a VA facility from 2004 and from June 2009 to the present.  If so, obtain all pertinent records of any medical treatment for the Veteran's foot disorder, sexual dysfunction, and sleep disorder from the appropriate VA Medical Center (VAMC) dated from 2004 and from June 2009 to the present.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

4.  Arrange for the Veteran to undergo an appropriate VA examination by an appropriate specialist to determine the nature and extent of a foot disorder, if any, and if the Veteran is found to have a current foot disorder, the etiology of the disability.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran has a current foot disorder, and if so, whether the foot disorder is at least as likely as not (50 percent or more probable) related to his military service from July 2003 to June 2004.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

5.  Also arrange for the Veteran to undergo an appropriate VA examination by an appropriate specialist to determine the nature and extent of any sexual dysfunction or a related disorder, if any, and if the Veteran is found to have a current sexual dysfunction disorder, the etiology of the disability.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran has a current sexual dysfunction or disorder, and if so, whether such disorder is at least as likely as not (50 percent or more probable) related to his military service from July 2003 to June 2004.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

6.  Thereafter, arrange for the Veteran to undergo an audiological VA examination by an appropriate specialist to determine the nature and extent of his hearing loss, if any, and if the Veteran is found to have current hearing loss, the etiology of the disability.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation, particularly an audiogram for both ears.  The results of the audiograms should be specifically indicated.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran has current hearing loss in either ear, and if so, whether the hearing loss is at least as likely as not (50 percent or more probable) related to his military service from July 2003 to June 2004.  In providing this opinion, the examiner should address the significance, if any, of the Veteran's assertions that he was exposed to acoustic trauma during service and that has experienced hearing loss since service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

7.  Finally, arrange for the Veteran to undergo an appropriate VA examination by an appropriate specialist to determine the nature and extent of any sleep disorder, if any, and if the Veteran is found to have a current sleep disorder, the etiology of the disability.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran has a current sleep disorder, and if so, whether such disorder is at least as likely as not (50 percent or more probable) related to his military service from July 2003 to June 2004.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

8.  Readjudicate the Veteran's claim for service connection for a foot disorder, his claim for service connection for sexual dysfunction, his claim for service connection for bilateral hearing loss, and his claim for service connection for a sleep disorder, in light of the VA examinations provided and any additional evidence received since the June 2009 statement of the case (SOC).  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


